Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J), rendered June 8, 1998, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not deprived of the effective assistance of counsel due to the existence of an alleged conflict of interest. A defendant alleging ineffective assistance of counsel based on a conflict of interest must do more than show that the defense counsel had a potential conflict of interest. To prevail, the defendant must show that the “conduct of [the] defense was in fact affected by the operation of the conflict of interest, or that the conflict operated on the representation” (People v Konstantinides, 14 NY3d 1, 10 [2009] [internal quotation marks omitted]; see People v Ennis, 11 NY3d 403, 410 [2008], cert denied 129 S Ct 2383 [2009]; People v Longtin, 92 NY2d 640, 644 [1998], cert denied 526 US 1114 [1999]). Here, the defendant failed to make such a showing. Rivera, J.P., Angiolillo, Chambers and Austin, JJ., concur.